DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on July 27, 2022.  As directed by the amendment: claims 4, 10, and 13 have been amended, no claims have been canceled, and no new claims have been added.  Thus, claims 1-21 are presently pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 14, 15, 17, 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galloway et al. (US 2019/0015233).
As to claim 14, Galloway discloses a pneumatic actuator 76 (Fig. 90) comprising: a plurality of elongated inflatable chambers 10 stacked lengthwise in an array from a top-end to a bottom end (Fig. 90, paragraph [0141] describes multiple actuators 10 being incorporated in a fabric-based actuator for assisting joint movement of a shoulder or elbow, etc.; Figs. 21-23 show the details of one actuator 10, see paragraphs [0106]-[0107]), the plurality of elongated inflatable chambers 10 defined by an inextensible body 44 that is inextensible along one or more plane axes of the body while being flexible in other directions (fabric layer 44 is described as having high resistance to stretch, but still being flexible in paragraph [0106], see also paragraph [0101] describing woven fabrics that are inextensible in the warp and weave directions).  
As to claim 15, Galloway discloses that the inextensible body 44 is defined by a flexible sheet material 44 that is defined by one or more of woven nylon, rubber, polychloroprene, a plastic, latex, and a fabric (woven, inextensible fabric, see paragraph [0101]).  
As to claim 17, Galloway discloses that the inextensible body is: inextensible along an axis X that is coincident with the plane of the inextensible body; inextensible along an axis Y that is coincident with the plane of the inextensible body and perpendicular to the axis X; and flexible in other directions (paragraph [0101], ln. 13-23; paragraph [0106]), including an axis Z that is perpendicular to the axis X and axis Y and the plane of the inextensible body (see Fig. 28 showing the fabric is able to bend in the direction perpendicular to the plane of the fabric).  
As to claim 19, Galloway discloses a woven fabric tube 78 (Fig. 90) that provides inextensibility along a length of the woven fabric tube 78 and in a circumferential direction of the woven fabric tube 78 (paragraph [0141]).  
As to claim 20, Galloway discloses that the pneumatic actuator develops a resulting force based on a constrained internal surface length 44 and external surface length 42 of the inextensible body being a constrained distance away from each other (the bending force due to the inextensible layer 44, see paragraph [0107]). 
As to claim 21, Galloway discloses that the pneumatic actuators are configured contract on themselves, but when pressurized to a certain threshold, the pneumatic actuators must direct forces generated by the pressurization axially by pressing on respective end faces of the pneumatic actuators due to there being no ability for the pneumatic actuators to expand further in volume due to being unable to extend past a maximum length defined by the inextensible body (see paragraph [0107], the bladder 36 expands and the top layer 42 stretches outwardly, with each chamber pressing against the adjacent chambers, while the inner layer 44 does no stretch.  This causes the curling bending motion of the actuator, see Fig. 23-25 and Fig. 28).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (US 2019/0015233), in view of Goldfield et al. (US 2015/0088043).
As to claim 1, Galloway discloses a pneumatic exomuscle system (Figs. 90-102) comprising: a pneumatic module (pressurized fluid source, paragraph [0100], ln. 14-16); a plurality of pneumatic actuators 76, 78 (Fig. 90) each comprising one or more inflatable chambers 10 operably coupled to the pneumatic module via at least one pneumatic line, a portion of the pneumatic actuators 76, 78 configured to be worn about respective body joints of a user (see Fig. 90, paragraph [0141] describes multiple actuators 10 being incorporated in each fabric-based actuator 76, 78 for assisting joint movement of a shoulder and/or elbow, etc.; Figs. 21-23 show the details of one actuator 10, see paragraphs [0106]-[0107]), the one or more inflatable chambers 10 defined by a fabric body 44 that is inextensible along one or more plane axes of the fabric body while being flexible in other directions (fabric layer 44 is described as having high resistance to stretch, but still being flexible in paragraph [0106], see also paragraph [0101] describing woven fabrics that are inextensible in the warp and weave directions). 
Galloway further discloses controlling the pneumatic module to selectively inflate portions of the pneumatic actuators 76, 78 (paragraph [0136]), but lacks detailed description as to a control module operably coupled to the pneumatic module, the control module configured to control the pneumatic module to selectively inflate portions of the pneumatic actuators.  However, Goldfield teaches a pneumatic muscle (100, Fig. 1) having a control module 210 (Fig. 2A) coupled to a pneumatic module 220, the control module 210 configured to control the pneumatic module 220 to selectively inflate portions 230 of a pneumatic actuator 200 (see Fig. 2A, paragraph [0057]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the system of Galloway to include the control module, as taught by Goldfield, in order to provide a means to control the desired inflation/deflation cycles to effect a desired movement of the actuators.
As to claim 3, the modified system of Galloway discloses that the fabric body 44 is: inextensible along an axis X that is coincident with the plane of the fabric body; inextensible along an axis Y that is coincident with the plane of the fabric body and perpendicular to the axis X; and flexible in other directions (paragraph [0101], ln. 13-23; paragraph [0106]), including an axis Z that is perpendicular to the axis X and axis Y and the plane of the fabric body (see Fig. 28 showing the fabric is able to bend in the direction perpendicular to the plane of the fabric).  
As to claim 4, the modified system of Galloway discloses that one or more inextensible axis of the fabric body, including at least one of axis X and axis Y, are configured to be disposed parallel to an axis of a limb of the user (see Fig. 90 of Galloway showing each inflatable chamber 10 of the actuator 78 being arranged with its shorter X axis parallel to the axis of the arm.  
As to claim 5, the modified system of Galloway discloses that the pneumatic actuators are disposed on a bottom-suit portion such that the pneumatic actuators are configured to be disposed over anterior and posterior knee regions when the bottom-suit portion is worn by the user (see Fig. 95 and Fig. 96 of Galloway showing actuators 82 over the user’s knee).  
As to claim 7, the modified system of Galloway discloses that the plurality of pneumatic actuators 76, 78 each comprise a plurality of inflatable chambers 10 (see Fig. 90, paragraph [0141] describes multiple actuators 10 being incorporated in each fabric-based actuator 76, 78 for assisting joint movement of a shoulder and/or elbow, etc.); wherein the plurality of pneumatic actuators 76, 78 are configured to curl inward about a respective internal face of the plurality of pneumatic actuators 76, 78; and wherein the plurality of pneumatic actuators are configured to curl about an axis that is coincident with an axis of rotation of a respective body joint, when the plurality of pneumatic actuators are worn over the respective body joint (see Fig. 90 of Galloway showing the actuators 76, 78 on the body joints, see Figs. 23-25 showing how the inflatable chambers 10 bend and curl inward, paragraph [0141],[0035]-[0036]), but does not disclose that a first set of the plurality of the plurality of inflatable chambers are configured to be simultaneously inflated as a first group and a second set of the plurality of the plurality of inflatable chambers are configured to be simultaneously inflated as a second group separately from the first group.  However, Goldfield teaches a first set of a inflatable chambers being configured to be simultaneously inflated as a first group and a second set of inflatable chambers are configured to be simultaneously inflated as a second group separately from the first group (see Figs. 10-10b, 13A-13B, paragraphs [0095],[0099]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the system of Galloway so that the inflatable chambers are separately inflatable in groups, as taught by Goldfield, in order to provide more control over the bending movement of the actuator.
As to claim 8, the modified system of Galloway discloses that said pneumatic actuators comprise a woven fabric tube 78 (see Galloway, Fig. 90 showing the actuators in a tubular shape around the elbow, paragraph [0106] describing layer 44 being a woven fabric).  
As to claim 9, the modified system of Galloway discloses the woven fabric tube provides inextensibility along a length of the woven fabric tube and in a circumferential direction of the woven fabric tube (paragraph [0107] of Galloway, fabric layer 44 resists stretching in both the length direction and circumferentially).  
As to claim 10, the modified system of Galloway discloses that the woven fabric tube 78 is configured to be disposed directly adjacent to the body of the user and parallel to an axis of a joint of the body (see Fig. 90 of Galloway showing actuator 78 around the elbow parallel to the arm axis).  
As to claim 11, the modified system of Galloway discloses the claimed invention except that the control module is configured to sense body movements of the user and control the pneumatic module to selectively inflate portions of the pneumatic actuators to support said body movements of the user by selectively inflating portions of the pneumatic actuators to induce body movements in the user.    However, Goldfield teaches a control module for a pneumatic actuator that senses body movements of the user and uses the data to control the pneumatic module (paragraph [0026]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the system of Galloway so that the control module senses the user’s body movements and uses the data to control the pneumatic module, as taught by Goldfield, in order to allow the system to better support or assist movement of the user’s joint as it changes position.
As to claim 12, the modified system of Galloway discloses that the pneumatic actuators develop a resulting force based on a constrained internal surface length 44 and external surface length 42 of the inextensible fabric body being a constrained distance away from each other (the bending force due to the inextensible layer 44, see paragraph [0107]).  
As to claim 13, the modified system of Galloway discloses that the pneumatic actuators are configured contract on themselves, but when pressurized to a certain threshold, the pneumatic actuators must direct forces generated by the pressurization axially by pressing on respective end faces of the pneumatic actuators due to there being no ability for the pneumatic actuators to expand further in volume due to being unable to extend past a maximum length defined by the inextensible fabric body (see paragraph [0107], the bladder 36 expands and the top layer 42 stretches outwardly, with each chamber pressing against the adjacent chambers, while the inner layer 44 does no stretch.  This causes the curling bending motion of the actuator, see Fig. 23-25 and Fig. 28).  
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (US 2019/0015233), in view of Goldfield et al. (US 2015/0088043), as applied to claim 1 above, and further in view of Mazzeo et al. (US 2014/0318118).
As to claim 2, the modified system of Galloway discloses the claimed invention except that the fabric body consists of a single layer of fabric.  However, Mazzeo teaches a pneumatic actuator 100 (Figs. 1-4) having just one layer of inextensible fabric (strain limiting sheet 102 can be inextensible fabric such as paper, cotton or nylon, paragraph [0064]) on one side of the chamber/bladder (inflatable layer 104, see paragraph [0062]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the system of Galloway so that the actuators consist of a bladder and a single layer of fabric, as taught by Mazzeo, in order to provide an equally suitable alternative arrangement that simplifies the construction while still resulting in the desired curling/bending motion of the individual actuators.
As to claim 6, the modified system of Galloway discloses that the fabric body is defined by a layer of flat, planar, and non-folded fabric 44 (see Galloway Fig. 21, Fig. 22, Fig. 26), but does not disclose that the fabric is a single layer of fabric.  However, Mazzeo teaches a pneumatic actuator 100 (Figs. 1-4) having just one layer of inextensible fabric (strain limiting sheet 102 can be inextensible fabric such as paper, cotton or nylon, paragraph [0064]) on one side of the chamber/bladder (inflatable layer 104, see paragraph [0062]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the system of Galloway so that the actuators consist of a bladder and a single layer of fabric, as taught by Mazzeo, in order to provide an equally suitable alternative arrangement that simplifies the construction while still resulting in the desired curling/bending motion of the individual actuators.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (US 2019/0015233), in view of Mazzeo et al. (US 2014/0318118).
As to claim 16, the modified system of Galloway discloses the claimed invention except that the inextensible body is defined by a single layer of inextensible fabric.  However, Mazzeo teaches a pneumatic actuator 100 (Figs. 1-4) having just one layer of inextensible fabric (strain limiting sheet 102 can be inextensible fabric such as paper, cotton or nylon, paragraph [0064]) on one side of the chamber/bladder (inflatable layer 104, see paragraph [0062]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the system of Galloway so that the actuators consist of a bladder and a single layer of fabric, as taught by Mazzeo, in order to provide an equally suitable alternative arrangement that simplifies the construction while still resulting in the desired curling/bending motion of the individual actuators.
As to claim 18, the modified system of Galloway discloses that the fabric body is defined by a layer of flat, planar, and non-folded fabric 44 (see Galloway Fig. 21, Fig. 22, Fig. 26), but does not disclose that the fabric is a single layer of fabric.  However, Mazzeo teaches a pneumatic actuator 100 (Figs. 1-4) having just one layer of inextensible fabric (strain limiting sheet 102 can be inextensible fabric such as paper, cotton or nylon, paragraph [0064]) on one side of the chamber/bladder (inflatable layer 104, see paragraph [0062]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the system of Galloway so that the actuators consist of a bladder and a single layer of fabric, as taught by Mazzeo, in order to provide an equally suitable alternative arrangement that simplifies the construction while still resulting in the desired curling/bending motion of the individual actuators.
Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive.
Applicant argues under sections III and IV of the remarks that the present application is entitled to the benefit of a priority date back to December 19, 2013, based on the disclosure of provisional patent application 61/918,577, or at least back to December 19, 2014, based on the disclosure of non-provisional patent application 14/577,524.  Accordingly, Galloway was filed after the priority dates of the present application of December 19, 2013, or at least December 19, 2014, which makes Galloway prima facie ineligible as prior art against the present application and claims.
However, the argument is not well taken because neither provisional patent application 61/918,577, nor non-provisional patent application 14/577,524 provides support for the limitation that the fabric body is inextensible along one or more plane axes of the fabric body while being flexible in other directions.  Since this limitation is recited in each of the independent claims 1 and 14, none of the claims 1-21 should be afforded the benefit of the earlier priority dates.  Instead, the effective filing date of the instant claimed invention is no earlier than parent application 15/823,523, which is January 5, 2017.  Therefore, Galloway’s filing date of July 5, 2018, (as well as priority dates of the  PCT application filed January 5, 2017, and the provisional application filed January 5, 2016) qualify as prior art against the claimed invention.
Applicant argues in section V of the remarks that Mazzeo specifically teaches a multi-layer assembly and thus, does not teach a single layer of fabric as required by claims 2, 6, 16, and 18.
Essentially the argument boils down to the interpretation of Mazzeo’s paragraph [0064] which states “The strain-limiting layer is made of a stiffer material compared to that of the inflatable layer 104…The strain-limiting layer 102 can include an extensive range stiff, inextensible materials, including a stiff polymer, such as polyethylene terephthalate (PET), a synthetic fiber, a duct tape, Kevlar©, and a fabric such as paper, cotton, and nylon.”  Applicant’s position is that the language means that the strain limiting layer 102 includes at least two layers: a first layer of “a stiff polymer, such as polyethylene terephthalate (PET), a synthetic fiber, a duct tape, Kevlar©” and a second layer of “a fabric such as paper, cotton, and nylon”.
However, after taking account of paragraph [0062] of Mazzeo which describes the body 102 as being a strain-limiting layer (i.e., one layer), and the disclosure in paragraph [0064] cited above, it is clear to one of ordinary skill in the art that Mazzeo’s strain limiting layer is not composed of a stiff polymer, etc. AND a fabric, but rather a single layer of material that can be a stiff polymer (PET), a synthetic fiber, a duct tape, Kevlar©, OR a fabric (paper cotton or nylon).  Nowhere does Mazzeo teach that these are separate layers of the strain-limiting layer,  Thus, one of ordinary skill in the art would understand that these materials listed are all possible materials for the one strain-limiting layer because they are all stiffer than the inflatable layer 104, described in paragraph [0066]).
Applicant argues under section V, with respect to claim 5, that Galloway fails to teach or suggest that “the pneumatic actuators are disposed on a bottom-suit portion such that the pneumatic actuators are configured to be disposed over anterior and posterior knee regions when the bottom-suit portion is worn by the user.”  In particular, applicant argues that Galloway only shows, in Figs. 95 and 96, a single actuator and not actuators “disposed over anterior and posterior knee regions”.
In response, it is pointed out that Figs. 94 and 95 shows at least 3 actuators that extend around the knee (see annotated Fig. 95 below) and together form the knee support 82’.  In Figs. 94-95 it is clearly shown that the each actuator has a posterior portion overlying the posterior side of the knee and an anterior portion overlying the anterior side of the knee.

    PNG
    media_image1.png
    395
    697
    media_image1.png
    Greyscale

Applicant argues further argues under section V of the remarks, with respect to claims 8, 9, 10 and 19, that Galloway’s Fig. 90 and paragraphs [0106]-[0107] do not disclose the limitations: “wherein said pneumatic actuators comprise a woven fabric tube”; “wherein the woven fabric tube provides inextensibility along a length of the woven fabric tube and in a circumferential direction of the woven fabric tube”; and “wherein the woven fabric tube is configured to be disposed directly adjacent to the body of the user and parallel to an axis of a joint of the body.”
In response, the rejection will be clarified.  As to the limitation “wherein said pneumatic actuators comprise a woven fabric tube” of claim 8, Galloway clearly discloses that the actuators of Fig. 90 are “fabric-based actuators” in paragraph [0141].  Further, Fig. 90 clearly shows the support 78 having the actuators 10 being tubular (it wraps around the elbow forming a tube shape).  Finally, paragraph [0106] describes the fabric-based actuators as having a woven fabric layer 44.  
As to the limitation “wherein the woven fabric tube provides inextensibility along a length of the woven fabric tube and in a circumferential direction of the woven fabric tube” of claim 9, Galloway discloses that the woven fabric 18 (Fig. 2, paragraph [0101]) forming the inextensible/strain-limiting layer 44 of the fabric based actuators is resistant to stretch in the warp and weft directions.  Thus, when applied to the tubular elbow support, there will be inextensibility in the fabric layer 44 in both the length and circumferential directions.
As to the limitation “wherein the woven fabric tube is configured to be disposed directly adjacent to the body of the user and parallel to an axis of a joint of the body” of claim 10, it is first pointed out that the instant specification and drawings to not elaborate on how the configuration of the woven fabric tube can be disposed parallel to an axis of a joint of the body.  Further, the limitation is broad enough to read on the fabric tube being parallel to any axis of any joint in the body,  Elbow support 78 in Fig. 90, for example can be considered disposed parallel to an axis of rotation of the radioulnar joint of elbow or even parallel to other joints of the body not on the elbow.  
Finally, Applicant argues under section V of the remarks, with respect to claim 11 that Goldfield’s teaching of sensing an orientation of the body is not the same as sensing body movements.  
However, the argument is not well taken because, if the sensor taught by Goldfield can sense the orientation of the body part, when the body part is moved, it will sense a new orientation.  Sensing a first and second orientation of the body part when it is moved does read on sensing body movements of the user.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785